Citation Nr: 0844412	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder 
on a direct basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This appeal was remanded by the Board in January 2007 for 
additional development.  The Board notes that in that 
decision, the Board addressed the veteran's claim for service 
connection for a respiratory disorder as due to exposure to 
herbicides; therefore, the Board will only address this claim 
on a direct basis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that a 
respiratory disability is related to service. 


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in May 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The veteran was also 
sent a VCAA letter in January 2006.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran received this notice in March 2006.  
Any error regarding this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The Board notes that general medical examinations 
were conducted in August 1984 and June 2003.  The appellant 
was afforded a VA medical examination in September 2008.  The 
Board further finds that the RO complied with its January 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records do not show a 
diagnosis of or treatment for a respiratory disability in 
service.  In December 1966, the veteran reported shortness of 
breath and pain or pressure in his chest in the pre-induction 
examination.  The physician noted frequent upper respiratory 
infections.  The December 1966 pre-induction examination 
clinically evaluated at the veteran's lungs as normal.  In 
the July 1969 separation report, the veteran reported that he 
did not have shortness of breath, pain or pressure in his 
chest, chronic cough, or asthma.  In the July 1969 separation 
examination, the veteran's lungs were clinically evaluated as 
normal.  

In an August 1984 general medical examination, the veteran 
was diagnosed with chronic obstructive pulmonary disease 
(COPD).  An x-ray of his chest was normal and pulmonary 
function tests were nearly normal.  

In a June 2003 VA general medical examination, the veteran 
was diagnosed with COPD.  The veteran indicated that he was 
diagnosed with COPD four to five years prior.  The veteran 
indicated that he smoked one and a half packs of cigarettes 
per day and began smoking at age 19.  

In spite of the current diagnosis of COPD, the competent 
medical evidence does not show that the veteran's respiratory 
disability is related to service.  In an October 2003 letter, 
the veteran's private physician indicated that the veteran 
reported that he was turned down employment in 1970 due to 
COPD.  The physician also stated that the veteran also 
suffered with COPD his entire adult life.  The private 
physician opined that exposure to herbicide chemicals in 
service could possibly be the cause of his lung condition.  

The Board acknowledges the October 2003 private physician's 
opinion; however, service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the veteran's 
treating physician could not confirm the etiology of the 
veteran's disability, only that it could possibly be related 
to service.  This opinion does not have the required degree 
of medical certainty required for service connection.  Hinkle 
v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based 
on speculation are entitled to little, if any, probative 
value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

In contrast, in the September 2008 VA medical examination, 
the examiner found that the etiology of the respiratory 
disability was smoking.  The examiner opined that, after a 
review of the claims file, VA records, and medical 
literature, the veteran's respiratory disability was less 
likely than not (less than 50/50 probability) caused by, a 
result of or related to service.  The examiner opined that 
the veteran's disability was due almost entirely to heavy 
cigarette smoking which began in service.  The examiner 
further found that there was not enough damage in the 
veteran's lungs at discharge from service to warrant a 
diagnosis, and the majority of the damage to the veteran's 
health occurred after service caused by heavy and continued 
abuse of cigarettes.  

The Board finds that the VA opinion is more probative than 
the private opinion because it is not speculative.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Additionally, the VA examiner reviewed the claims file, the 
veteran's history and medical research.  There is no 
indication that the private physician reviewed the claims 
file or service medical records.  Therefore, the Board 
affords the VA opinion greater weight.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); see also Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Lastly, although the veteran asserted that he started smoking 
in service, this contention is not a basis for service 
connection.  A disability shall not be considered to have 
resulted from the line of duty on the basis that it resulted 
from the use of tobacco products during service.  38 U.S.C.A. 
§ 1103(a); see Kane v. Principi, 17 Vet. App. 97 (2003).  
Although the veteran asserts that a respiratory disability is 
related to service, he has not demonstrated medical knowledge 
and is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As the competent medical evidence of record does not show 
that a respiratory disability is related to service, the 
preponderance of the evidence is against the veteran's claim.  
The Board finds that the benefit-of-the- doubt rule does not 
apply and the veteran's claim for service connection for a 
respiratory disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for a respiratory disability on a direct 
basis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


